Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/18/2022.
Claims 9 and 21-32 are cancelled by the applicant.
Claims 1-8 and 10-20 remain pending, where claim 1 is independent. 
The specification objections have been withdrawn because the arguments and amended specification overcome the objections.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview and via email with Rose Moller-Jacobs (Reg. No. 72,727) on 07/15/2022.

The application has been amended as follows:
Claims 1 and 21 are replaced with the following and rest of the claims are as of dated 05/18/2022.
(Currently Amended) An electrical control system, in particular for home automation systems, comprising at least one electronic switching device, which includes a switching module;
	said switching module comprising:
	a switching circuit including at least one controlled switch arranged to allow a selective implementation of a switch configuration or a diverter configuration or an inverter configuration; and
	a plurality of terminals arranged to allow connection of said switching module to an external electrical system; 
	said switching module being arranged to allow the selective implementation of the switch configuration of the switching circuit or diverter configuration of the switching circuit or inverter configuration of the switching circuit to said terminals, in a partial way, or total way, or so as to implement a total separation to said terminals,
wherein the electronic switching device is used:
	as a repeater of a signal containing a predetermined protocol or an internet protocol; or 	for transmitting control signals to or receiving control signals from any remote electronic device including a communication circuit adapted to transmit or receive radio frequency signals via an antenna, or for transmitting control signals to or receiving control signals from an electronic device external to the control electrical system, the control signals containing information transmitted through a predetermined protocol or an internet protocol, such that the receiving electronic device can interpret said received command signal to perform a predetermined function.

	21.	(Cancelled)				

Allowable Subject Matter
Claims 1-8 and 10-20 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.


Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 05/18/2022 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119.